Exhibit 10.1 REAL ESTATE PURCHASE AND SALE AGREEMENT EFFECTIVE DATE: , 2013 SELLER: Lithia Real Estate, Inc. 360 E. Jackson Street Medford, Oregon 97501 BUYER: Dick Heimann Lithia Real Estate, Inc., an Oregon corporation (the “Seller”) owns certain real properties commonly known as Tax Lot #371W06-2706 (11.9 Acres) on Grumman Drive, Medford, Oregon (collectively, the “Property”). Seller desires to sell the Property to Dick Heimann (the “Buyer”) and Buyer desires to purchase the Property from Seller. The Property is more fully described on Exhibit A attached hereto and incorporated herein. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: Section 1. SALE AND PURCHASE. On the terms and conditions contained in this Real Estate Purchase and Sale Agreement (the “Agreement”), Buyer shall buy the Property from Seller and Seller shall sell the Property to Buyer for the sum of Four Million One Hundred Forty Six Thousand and Nine Hundred Twelve Dollars ($4,146,912) or $8 Per Square Foot (the “Purchase Price”). Buyer shall pay the Purchase Price in cash or in immediately available funds and the Deed shall be recorded transferring title to the Property to Buyer at closing (“Closing”). Section 2. CLOSING. Closing shall take place no later than December 6, 2013 or (ii) five (5) days after written request by Buyer (the “Closing Date”) at the offices of Lawyers Title, orrison Street, Suite 500, Portland, Oregon 97204, attn: Peggy Neikirk(“Escrow Holder”). Seller shall pay the escrow fees and closing and recording costs. All utilities, property taxes and assessments will be prorated as of the Closing Date. Section 3. PRELIMINARY TITLE REPORT. Within five (5) days after the date of mutual execution of this Agreement, Seller will deliver to Buyer a preliminary title report prepared by Escrow Holder showing the condition of title to the Property, together with copies of all exceptions listed therein (the “Title Report”). Buyer will have ten (10) days after receiving the Title Report to review the Title Report and to notify Seller in writing if Buyer disapproves of any exceptions shown in the Title Report. Those exceptions to which Buyer does not object are referred to below as the “Permitted Exceptions.” If Buyer disapproves of any exceptions, Seller shall have five (5) days after receiving notice of Buyer’s disapproval to either (a) remove the exception(s) or (b) provide Buyer with assurances satisfactory to Buyer in its sole discretion that the exception(s) will be removed before Closing. If Seller does neither (a) nor (b) in the five (5) day period, then Buyer may terminate this Agreement by written notice to Seller within five (5) days after the end of the five (5) day period. If Buyer does not terminate this Agreement within such period, Buyer will be deemed to have accepted such exceptions. 1 Section 4. RIGHT OF INSPECTION. For a period of ninety (90) days after the Effective Date (the “Inspection Period”), the Seller shall provide Buyer access, at reasonable hours, to the Property, and to all records, documents or data pertaining to the operation or maintenance of the Property; provided, that in conducting its inspection, Buyer shall not interfere with the business and operations of Seller. Buyer, with Seller’s prior written approval, shall have the right to conduct such investigations as Buyer deems necessary and prudent, including without limitation, (i) engineering studies, (ii) soil and subsoil studies, (iii) Phase I Environmental Assessments, (iv) review of zoning and permitting connected to Buyer’s intended use of the Property; and (iv) such other and further studies of matters and conditions as Buyer deems necessary. Buyer or Buyer’s agents shall have the right of reasonable access to the Property for the purpose of conducting such investigations and/or studies, and shall have the right to conduct reasonable tests and obtain core samples. Seller agrees to cooperate with Buyer in connection with the investigation and/or study, and agrees to execute any and all documents that might be reasonably required in order to obtain any necessary governmental authority or consent with respect to the above-described matters. Buyer shall repair any damage done to the Property by such inspection and testing and shall indemnify and hold Seller harmless from any liability arising out of or related to such inspection and testing. In no event shall Buyer be required to remediate any hazardous substance or environmental law violations merely based on discovery during Buyer’s inspection and testing of the Property. If Buyer, in its commercially reasonably discretion, is not satisfied with the physical condition of the Property, or any matters contained in the Property Information, then Buyer shall notify Seller in writing of the unacceptable condition and Buyer’s termination of this Agreement prior to the expiration of the Inspection Period. Upon receipt of Buyer’s timely termination notice, this Agreement shall terminate and each party shall have no further obligations under this Agreement except for Buyer’s indemnification obligations under this Section 4. If Buyer does not object in writing within the required time period, the condition of the Property shall be deemed satisfactory to Buyer. Section 5. DAMAGE AND DESTRUCTION. Seller shall retain all risk of loss until the Deed is recorded in the real property records of the county in which the Property is located. Section 6. COMMISSIONS. Each party represents and warrants to the other that it has not engaged any real estate broker or finder in connection with this transaction. Unless provided otherwise in this Agreement, if any claim is asserted for a commission or fee of any type or kind other than as set forth in this Section 6, then the party whose action, statement, representation, or agreement is the basis for such claim shall indemnify and hold the other party harmless from any cost, liability, or expense (including, without limitation, reasonable attorney fees) incurred as a result of such claim. The indemnification of this Section 6 shall survive the Closing and recording of the Deed. Section 7. DELIVERY OF INFORMATION. Promptly after the Effective Date, Seller will deliver to Buyer all documents, instruments and information Seller has in its possession relating to the environmental condition of the Property and any building plans, blueprints, specifications or similar documents relating to any improvements (“Property Information”). 2 Section 8. CONDITIONS. Buyer’s obligation to purchase the Property is fully contingent on Buyer’s approval of, or confirmation in writing of, each of the following conditions which are in addition to the other contingencies and conditions set forth in this Agreement: (a) Inspection, Due Diligence and Repair . Buyer shall have completed its inspection pursuant to this Agreement and, Seller confirms that there has been no material change in the status of the Property or the Property Information since completion of the inspection. (b) Representations and Warranties . The representations and warranties of Seller in this Agreement will be true and correct as of the Closing Date, with the same force and effect as if made on the Closing Date. (c) Waiver . The conditions in this Section are solely for the benefit of Buyer and may be waived only by Buyer in a signed writing delivered to Seller. (d) Title Policy . Escrow Holder shall have committed in writing prior to or on the Closing Date to issue the title policy required by Section 11. Section 9. PRORATIONS. All receipts and disbursements of the Property shall be prorated as of 11:59 p.m. on the day immediately preceding the Closing Date and the Purchase Price shall be adjusted on the following basis: (a) Property Taxes . All real and personal property ad valorem taxes and special assessments, if any, whether payable in installments or not, including without limitation all supplemental taxes attributable to the period before the Closing Date for the calendar year in which the Closing occurs shall be prorated as of the Closing Date, based on the latest available tax rate and assessed valuation. Buyer and Seller shall each pay one-half of all transfer and excise taxes. (b) Utility Charges . Charges for utilities, including water, sewer, electric, and gas shall be prorated as of the Closing Date. If the parties agree that such pro-ration is impracticable as of the Closing Date, then the parties shall adjust the utilities pro-ration within thirty (30) days after the Closing Date based on the then most recent bills for such services. Seller shall pay for all utility services to the Property for all periods before the Closing and Buyer shall pay for all utility services to the Property for the Closing Date and all periods thereafter. Section 10. DEED. On the Closing Date, Seller shall execute and deliver to Buyer a warranty deed for the Property (the “Deed”) conveying the Property to Buyer free and clear of all liens and encumbrances except the Permitted Exceptions and general exceptions listed in an ALTA standard owner’s policy of title insurance. Section 11. TITLE INSURANCE. Within thirty (30) days after the Closing Date, Escrow Holder, at Seller’s sole cost and expense, will deliver to Buyer an ALTA standard owner’s policy of title insurance for the Property, issued by the Escrow Holder in the amount of the Purchase Price, dated as of the date the Deed is recorded, insuring Buyer as the owner of the Property, subject only to the Permitted Exceptions and general exceptions listed in an ALTA standard owner’s policy of title insurance. Buyer shall be responsible for the cost and expense of any ALTA extended owner’s policy of title insurance related to the Property. Section 12. POSSESSION. Seller shall deliver possession of the Property to Buyer on the Closing Date. 3 Section 13. SELLER’S REPRESENTATIONS. Seller represents and warrants to Buyer, to the best of Seller’s knowledge, without duty to investigate, as follows: (a)Seller has, or by the Closing Date shall have, good and marketable title to the Property, free and clear of all liens, security interests and other charges, except the items deemed Permitted Exceptions. (b)Seller is not a “foreign person” as that term is defined in Internal Revenue Code § 1445. On the Closing Date, Seller shall execute and deliver to Buyer a certification of nonforeign status on a form required by the Internal Revenue Service. (c)Seller is a duly organized and validly existing under the laws of the state of its organization and has all necessary company power and authority to enter into this Agreement and to carry out its obligations hereunder. Section 14. BUYER’S REPRESENTATIONS. Buyer is a duly organized and validly existing under the laws of the state of its organization and has all necessary company power and authority to enter into this Agreement and to carry out its obligations hereunder. Section 15. NO SURVIVAL. Except as otherwise expressly set forth herein, the covenants, agreements, representations, and warranties made in this Agreement shall not survive the Closing and recording of the Deed. Section 16. CONDITION OF THE PROPERTY. (a)
